[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               JULY 22, 2008
                               No. 07-13905
                                                             THOMAS K. KAHN
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________

                  D. C. Docket No. 07-00015-CR-T-23-MSS

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

OTIS GLENN DAVIS,

                                                      Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (July 22, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Kimberly Nolen Hopkins, counsel for Otis Davis in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Davis’s conviction and sentence

are AFFIRMED.




                                          2